DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 10,813,519, 10,813,520, 10,813,521, and 10,820,770. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader in scope than the claims of the patents.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hillen (US 2016/0037983) in view of Haley (US 2013/0180055) and Gilbert (US 2008/0276408).
As to claim 1, Hillen discloses an extractor comprising:
a base (The external casing of 20) movable along a surface (1; paragraph 25) to be cleaned;
a liquid distribution system including a supply tank (24) and a distributor (23) in fluid communication configured to deliver water to the surface in a distributing mode (The “mopping mode”; 
an encoder (Sensor elements 29) operable to generate an encoder signal as a first signal based on movement of the base along the surface in a forward direction and as a second signal based on movement of the base along the surface in a rearward direction (Sensor elements 29 determine the floor surface type, such as carpet or wood floor. The floor type is used to determine if a suction mode or both the suction mode and a mopping mode are needed which determines which of direction of movement A and direction of movement B will occur. Therefore, sensor elements 29 generate signals based on movement of the base along the surface in a forward direction and a rearward direction; paragraphs 24, 25 and 27); and
a controller (Electronic control device 28) operatively connected to the encoder (paragraph 21) and the liquid distribution system (paragraphs 24, 25 and 27), the controller being configured to operate the liquid distribution system in the distributing mode during movement of the base based on the first signal during operation of the extractor and in the non-distributing mode during movement of the base based on the second signal during operation of the extractor (paragraph 27), wherein the controller changes from the distributing mode to the nondistributing mode based on the encoder signal (paragraphs 24, 25 and 27),
Hillen does not disclose a handle configured to be gripped by a user to move the base along the surface to be cleaned, the distributor delivering specifically solution to the surface, the first and second signals being based on specifically “user-initiated” movement of the base in forward and rearward directions, respectively, and wherein the controller changes from the distributing mode to the nondistributing mode independent of user interaction with the extractor other than the user-initiated movement.

Haley discloses an extractor comprising operation of a liquid distribution system in a distributing mode based on user-initiated movement (Pushing of extractor 10) of a base (The external casing of 10) in a forward direction, and operation of the liquid distribution system in a non-distributing mode based on user-initiated movement (Pulling of extractor 10) of a base in a rearward direction (paragraphs 31 and 37).
It would have been obvious to have modified Hillen to include a handle configured to be gripped by a user to move the base along the surface to be cleaned, and the distributor delivering specifically solution to the surface rather than delivering water to the surface, as taught by Gilbert, the handle providing a means for the user to more easily carry the extractor, and the solution providing a suitable alternative cleaning liquid for the extractor and providing a more effective means than water to dissolve dirt on the surface.
It would have been obvious to have modified Hillen such that the extractor operates in a distributing mode based on specifically user-initiated movement of the base in a forward direction (Pushing of extractor 10), and operation of the liquid distribution system in a non-distributing mode based on user-initiated movement (Pulling of extractor 10) of the base in a rearward direction, as taught by Haley, in order to provide an alternative means for activation of the distributing mode and the non-distributing mode of the liquid distribution system, thereby permitting the user to choose when the liquid distribution system operates in each mode. Said modification provides the first and second signals based on specifically user-initiated movement of the base in forward and rearward directions, 
As to claim 2, Gilbert provides the handle (401) further comprising a grip portion without a trigger or other user interface connected to the liquid distribution system (Fig. 2 and paragraph 88).
As to claims 3 and 17, wherein distribution of the solution to the surface in the distribution mode is not dependent on continual actuation by a user of a trigger or other user interface connected to the liquid distribution system (paragraph 31).
As to claims 4 and 19, Hillen is silent to a switch configured to selectively discontinue a flow of the solution during the user-initiated forward movement.
Haley discloses an extractor comprising a switch (40) configured to selectively discontinue a flow of the solution (paragraph 28).
It would have been obvious to have modified Hillen such that a switch is configured to selectively discontinue a flow of the solution, as taught by Haley, in order to permit the user to control when solution flows to the surface. The above modification permits the flow of solution to be selectively discontinued at any time, including during the user-initiated forward movement.
As to claims 5 and 22, the base further comprising at least one wheel (27; paragraph 21), wherein the first signal is based on a forward rotation of the at least one wheel, and wherein the second signal is based on a reverse rotation of the at least one wheel (paragraphs 24, 25 and 27).
As to claim 6, the above modification provides wherein the encoder signal is indicative of direction of movement of the base (The forward and rearward directions) and speed of movement of the base (The encoder signal indicates movement of the base, which is indicative of speed of movement of the base greater than zero).

	Conrad discloses a surface cleaning device comprising a controller (a software algorithm controls the rate of flow of solution in response the push rate of the extractor) that increases or decreases a rate of the distribution of solution (paragraph 88) according to a respective increase or decrease of a speed of forward movement during operation of the extractor (Increasing the push rate increases the rate of distribution of solution, and decreasing the push rate decreases the rate of distribution of solution; paragraph 109).
It would have been obvious to have modified Hillen such that the controller increases or decreases a rate of the distribution of the solution according to a respective increase or decrease of a speed of forward movement during operation of the extractor, as taught by Conrad, in order to provide a suitable mechanism for the user to control the rate of distribution of solution to the surface to be cleaned.
As to claims 9 and 25, wherein continued distribution of the solution to the surface is based on continued generation of the first signal during operation of the extractor (paragraphs 24, 25 and 27).
As to claims 10 and 26, wherein the signal includes output from two sensors (There are two of sensor elements 29), wherein the controller is configured to determine a direction of motion based on which sensor output the controller receives first (The first and second signals are determined based on which sensor output the controller receives first and which sensor output the controller receives second because both sensors determine the first and second signals; paragraph 24).
As to claims 11 and 27, the base further comprising a rotatable brush (26) operatively connected to a brush motor (The “electric motor”; paragraph 22), wherein the controller controls the brush motor based on the encoder signal during operation of the extractor (paragraph 24).

As to claim 13, further comprising a liquid recovery system including a suction nozzle  (paragraph 22) and a suction source in fluid communication with the nozzle, the suction source including
a suction motor generating airflow through the suction nozzle (paragraphs 13 and 22), wherein the controller controls airflow through the suction nozzle by controlling the suction motor based on the encoder signal during operation of the extractor (paragraphs 24 and 27).
As to claim 14, wherein the controller increases airflow through the suction nozzle based on the second signal during operation of the extractor (The rate of airflow through the suction nozzle is increased from a rate of zero; paragraph 27).
As to claim 15, Hillen discloses an extractor comprising:
a base (The external casing of 20) movable along a surface (1; paragraph 25) to be cleaned;
a liquid distribution system including a supply tank (24) and a distributor (23) in fluid communication to deliver water to the surface;
an encoder (Sensor elements 29) operable to generate a signal based on user-initiated movement of the base along the surface; and
a controller (Electronic control device 28) operatively connected to the encoder (paragraph 21) and the liquid distribution system (paragraphs 24, 25 and 27), the controller being configured to operate in a distributing mode during movement of the base and in a non-distributing mode during movement of the base based on the signal during operation of the extractor (paragraph 27).
Hillen does not disclose wherein the controller changes from the distributing mode to the nondistributing mode independent of user interaction with the extractor other than the user-initiated movement.

Haley discloses an extractor comprising operation of a liquid distribution system in a distributing mode based on user-initiated movement (Pushing of extractor 10) of a base (The external casing of 10) in a forward direction, and operation of the liquid distribution system in a non-distributing mode based on user-initiated movement (Pulling of extractor 10) of a base in a rearward direction (paragraphs 31 and 37).
It would have been obvious to have modified Hillen to include the distributor delivering specifically solution to the surface rather than delivering water to the surface, as taught by Gilbert, the solution providing a suitable alternative cleaning liquid for the extractor and providing a more effective means than water to dissolve dirt on the surface.
It would have been obvious to have modified Hillen such that the extractor operates in a distributing mode based on specifically user-initiated movement (Pushing of extractor 10) of the base in a forward direction, and operation of the liquid distribution system in a non-distributing mode based on user-initiated movement (Pulling of extractor 10) of the base in a rearward direction, as taught by Haley, in order to provide an alternative means for activation of the distributing mode and the non-distributing mode of the liquid distribution system, thereby permitting the user to choose when the liquid distribution system operates in each mode. 
As to claim 16, Hillen is silent to a handle pivotally coupled to the base having a grip portion without a user interface connected to the liquid distribution system.
Gilbert discloses an extractor (10) comprising a handle (401; Fig. 2 and paragraph 88) pivotally coupled to a base (The outer casing of 10) having a grip portion (A portion of 401 which may be gripped; 
It would have been obvious to have modified Hillen to include a handle pivotally coupled to the base having a grip portion without a user interface connected to the liquid distribution system, as taught by Gilbert, the handle providing a means for the user to more easily carry the extractor.
As to claim 18, the above modification provides wherein the controller is operable to initiate the distribution of the solution when the signal indicates user-initiated forward movement.
As to claim 20, the above modification provides wherein the controller is operable to interrupt the distribution of the solution to the surface when the signal indicates user-initiated reverse movement.
As to claim 21, the above modification provides wherein the signal is indicative of one or more attributes selected from a group consisting of movement in a forward direction, movement in a reverse direction, and speed of movement (The encoder signal indicates movement of the base, which is indicative of speed of movement of the base greater than zero).
As to claim 28, wherein the controller controls a suction motor (paragraphs 13 and 22) based on the signal during operation of the extractor (paragraphs 24 and 27).

Claim 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Gilbert and Haley, and further in view of Conrad (US 2014/0259510).
As to claims 7 and 23, Hillen does not disclose a valve assembly in fluid communication with the supply tank and the distributor for selectively delivering the solution.
Conrad discloses a surface cleaning device comprising a valve assembly (7) in fluid communication with a supply tank (11; paragraph 77) for selectively delivering the solution to the distributor (paragraphs 74 and 82).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723